Lumpkin, J.
1. In regard to the ground of the motion for a new -trial which alleged misconduct on the part of the jurors in separating while deliberating on the case and in discussing it with- persons other than members of the jury, and on the part of the officers in charge in permitting this, in talking to the jury about the case, and in otherwise misconducting themselves, the evidence adduced before the presiding judge on the hearing of the motion for a new trial was conflicting, and there was no error in overruling such ground.
2. It furnished no ground for reversal that the presiding judge failed to charge the jury that they were judges of the law and facts.
3. The evidence supported the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.